50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby Ray BROWN, Petitioner-Appellant,v.Talmadge BARNETT, Superintendent of Eastern CorrectionalCenter, Respondent-Appellee.
No. 94-6491.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1995.Decided Feb. 22, 1995.

Kenneth Stanley Broun, University of North Carolina School of Law, Chapel Hill, NC, for appellant.  Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, NC, for appellee.
Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, although we grant a certificate of probable cause to appeal, we affirm on the reasoning of the district court.  Brown v. Barnett, No. CA-92-679-2 (M.D.N.C. Apr. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED